           Case 2:21-cv-00437-RFB-EJY Document 31 Filed 07/09/21 Page 1 of 5



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar Number 14853
 3
   SKYLER H. PEARSON
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 skyler.pearson@usdoj.gov

 7 Attorneys for the United States

 8
                               UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
                                                     Case No. 2:21-cv-00437-RFB-EJY
11   Julia Aguirre Rodriguez,
12                  Petitioner,                      Stipulation and Order to Dismiss

13         v.
14   Merrick Garland, Attorney General, et al.,
15                  Respondents.
16

17          Petitioner Julia Aguirre Rodriguez, and Respondents Merrick Garland, et al.,

18 through counsel, submit the following Stipulation. The parties enter this Stipulation

19 because:

20          1.     On March 16, 2021, Petitioner filed her Petition for Writ of Habeas Corpus

21 (ECF No. 1) and Motion for Temporary Restraining Order (ECF No. 4).

22          2.     On March 18, 2021, the Court granted Petitioner’s Motion for Temporary

23 Restraining Order (ECF No. 11). The Court’s order provided that “[t]he Department of

24 Homeland Security and the Department of Immigration and Customs Enforcement are

25 hereby ORDERED not to enforce the [Board of Immigration Appeals’ (“BIA”)] January

26 19, 2021 Order.” (ECF No. 11 at 6). The Court’s order further provided that the BIA’s

27 order should be suspended and held in abeyance during the pendency of the case. (ECF

28 No. 11 at 7).
            Case 2:21-cv-00437-RFB-EJY Document 31 Filed 07/09/21 Page 2 of 5




 1          3.      Respondents filed a response (ECF No.17), attaching a declaration from
 2   Tyler Adams of the Department of Homeland Security (“DHS”) (ECF No. 17-1) and
 3   Petitioner replied (ECF No. 18). Thereafter, the Court scheduled and held a hearing on the
 4   Motion for Temporary Restraining Order on May 10, 2021 at 9:00 AM.
 5          4.      Following the hearing, the Court entered a Minutes of Proceedings (ECF
 6   No. 22) and instructed the parties to provide dates for the Court to hold an additional
 7   evidentiary hearing to allow Tyler Adams of the DHS to provide information as to “the
 8   effect and implementation of” his declaration (ECF No. 22).
 9          5.      The parties submitted dates, and the Court ordered the additional hearing be
10   held on May 26, 2021 at 1:30 PM (ECF No. 24).
11          6.      On June 2, 2021, the parties filed a Joint Status Report (ECF No. 27) seeking
12   to have until June 18, 2021 to enter a stipulation resolving the issues or submitting another
13   joint status report.
14          7.      On June 17, 2021, the parties filed a second Joint Status Report (ECF No.
15   29) seeking to allow the parties to continue to work on entering into an agreeable
16   stipulation by July 9, 2021.
17          The parties now hereby agree to and state the following:
18          1.      Petitioner was released from ICE custody on December 6, 2019.
19          2.      To date, ICE has not re-detained Petitioner.
20          3.      Under current agency guidance and President Biden’s Executive Order
21   13993, Petitioner is not currently a priority.
22          4.      Due to current guidance, Petitioner is not currently subject to being re-
23   detained notwithstanding the BIA’s January 19, 2021 decision revoking her bond.
24          5.      Petitioner will not become a priority unless interim guidance changes or
25   Petitioner becomes a priority as identified in the interim guidance.
26          6.      In the event that the interim guidance changes or Petitioner becomes a
27   priority as identified in the interim guidance, Respondents will not re-detain Petitioner
28   unless and until she is provided written notice through her counsel of record. Further, the
                                                      2
            Case 2:21-cv-00437-RFB-EJY Document 31 Filed 07/09/21 Page 3 of 5




 1   DHS will conduct a pre-detention custody review to determine if there is clear and
 2   convincing evidence that Petitioner is a flight risk or danger.
 3          7.      If after conducting a pre-detention custody review, the DHS determines that
 4   it intends to re-detain Petitioner, DHS will file a joint motion with Petitioner to request a
 5   pre-detention hearing before an Immigration Judge (“IJ”), and include in the motion its
 6   findings from the pre-detention custody review. Nothing in this stipulation is intended to
 7   create a right to a pre-detention hearing before an IJ, which is entirely at the IJ’s discretion.
 8          8.      DHS will stipulate before the IJ that the pre-detention hearing be conducted
 9   under the standards outlined by Aleman Gonzalez v. Barr, 955 F.3d 762 (9th Cir. 2020),
10   during which DHS will bear the burden of establishing Petitioner’s dangerousness or flight
11   risk by clear and convincing evidence unless and until Aleman Gonzalez becomes
12   inapplicable by subsequent Ninth Circuit or Supreme Court authority.
13          In the event the IJ exercises her favorable discretion and grants a pre-detention
14   custody hearing, the parties may request, at the IJ’s discretion, that the hearing not be
15   scheduled less than 30 days from the time Petitioner’s counsel of record is provided with
16   notice of the hearing.
17          9.      While Petitioner pursues remedies available to her in her underlying
18   immigration proceedings, an IJ has discretion to consider any agency decisions as factors in
19   consideration of any re-detention decision, including what weight to give such factors in
20   making any re-detention decision. Moreover, nothing in this stipulation is intended to
21   disturb the rule that IJs should only set a bond or consider alternative conditions of release
22   if the IJ finds that the noncitizen is not a danger to persons or property or a threat to
23   national security. See Matter of Urena, 25 I&N Dec. 140, 141 (BIA 2009); Matter of Guerra,
24   24 I. & N. Dec. 37 (BIA 2006). The DHS and the IJ may continue to rely on the non-
25   exhaustive list of factors set forth in Matter of Guerra, 24 I&N Dec. 37 (BIA 2006), and any
26   other provision of law as appropriate, to assess a noncitizen’s flight risk.
27          10.     In the event Petitioner is re-detained without a pre-detention custody review
28   and hearing, a local Enforcement and Removal Operations Manager responsible for the
                                                     3
            Case 2:21-cv-00437-RFB-EJY Document 31 Filed 07/09/21 Page 4 of 5




 1   detention facility in question should be contacted to ensure Petitioner’s immediate release.
 2   The information will be provided to Petitioner’s counsel of record upon the Court’s grant of
 3   this stipulation.
 4          11.      The Court’s Temporary Restraining Order entered on March 18, 2021, (ECF
 5   No. 11), shall be vacated.
 6          12.      Petitioner’s Petition for Habeas Corpus shall be dismissed without prejudice.
 7          13.      The parties will bear their own costs and fees.
 8

 9          Respectfully submitted this 9th day of July 2021.
10

11    VALDEZ LAW FIRM, APC.                              CHRISTOPHER CHIOU
      Patrick Valdez (NV Bar No. 11005)                  Acting United States Attorney
12    10305 Hawthorne Blvd.
      Inglewood, CA 90304-1509
13    Patrick@Valdez-law.com                             /s/ Skyler Pearson
                                                         SKYLER H. PEARSON
14    ANDRES ORTIZ LAW                                   Assistant United States Attorney
      Andres Ortiz (CSBN 279239)*
15    320 Pine Ave, Suite 608                            Attorneys for the United States
      Long Beach, CA 90802
16    Andres.Ortiz@andresortizlaw.com
      *Pro Hac Vice Application Pending
17

18    /s/ Andres Ortiz__________
      ANDRES ORTIZ
19    320 Pine Ave., Suite 608
      Long Beach, CA 90802
20    Andres.Ortiz@andresortizlaw.com
21    Attorneys for Petitioner
22
                                                  IT IS SO ORDERED
23

24                                                __________________________________________
25                                                UNITED STATES DISTRICT JUDGE

26
                                                  DATED:__________________________________
                                                 DATED this 9th day of July, 2021.
27

28
                                                     4
     Case 2:21-cv-00437-RFB-EJY Document 31 Filed 07/09/21 Page 5 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                    5
